DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 
Response to Amendment
The amendment filed on 3/8/2021 has been entered. Claims 1 is currently amended.  Claims 4-5, 11-30, and 33 have been cancelled.  Claim 36 is newly added.  Claims 1-3, 6-10, 31-32, and 34-36 are pending with claims 31-32 withdrawn from consideration.  Claims 1-3, 6-10, and 34-36 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4-5, filed on 1/19/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art Jurgen teaches different manufacturing process from the current invention.  Specifically, Jurgen does not teach the claimed step of (b) homogenizing which ensures completed conversion of FeS to MnS; and Jurgen’s rapid cooling will lock the FeS from converting to MnS.
However, Jurgen teaches that the alloy has a structure consisting of 90-100% by volume of austenitic phase and 0-10% by volume of boridic and / or carbidic and / or sulfidic and / or nitridic and / or oxidic and / or phosphatic phases [0032].  As evidenced by Schafer et al (“Micromechanical Modeling of Fatigue Crack Nucleation around Non-Metallic Inclusions in Martensitic High-Strength Steels”, Metals 2019, 9), the term “sulfidic” refers to MnS [p.7 section 3.1.2].  Thus, one of ordinary skill would understand that Jurgen’s steel can consist 0-10% by volume of MnS.  Since the prior art teaches the same composition and structure despite any minor differences in processing conditions, the claimed FeS to MnS conversion is expected to be present in Jurgen’s alloy.  
In addition, the specification does not teach that homogenizing is the only step to convert FeS to MnS.  Instead, the only teaching about the conversion of FeS to MnS is found in [0090 spec.] “Iron(II) sulfide (FeS) converts spontaneously to MnS within the melt” and [0099 spec.] “FeS converts spontaneously to MnS in the furnace”.  Even though claim 1 recites “(b) homogenizing the mixture under vacuum to convert FeX to MnX, thereby forming the MnX secondary phase”, those skilled in the art would still expect the melting step can convert FeS to MnS spontaneously.  Applicant does not disclose the time frame of step (a) melting.  Those skilled in the art would expect full conversion of FeS to MnS given sufficient time to fully melt the mixture.  Since Jurgen teaches that the alloy is melted in an induction furnace [0039], full conversion of FeS to MnS is expected.  Once MnS is formed, the rapid cooling step cannot convert the MnS back to FeS anymore.  This position is further bolstered by Jurgen’s teaching that the product has high corrosion or degradation rates [0034], which is the same effect achieved by the current invention.
Applicant made argument that Jurgen provides evidence that the microstructure in their alloy is different from that in our claimed alloy. For example, Jurgen teaches that the rapid cooling leads to dendritic structures [0039], whereas the claimed alloy has globular inclusions (claim 34).
However, that particular example in Jurgen’s teaching [0039] doesn’t include sulfur or selenium.  According to the applicant, the globular structure is the MnX (X=S/Se) phase [0060 and Fig. 2 spec.], where S and/or Se is included.  Applicant’s examples in the specification seem to show that the shape of the secondary phase is determined by the amount of sulfur.  Example 1 includes a sulfur content of 0.0012% and has an elongated MnS secondary phase.  Example 2 includes >0.15% sulfur and has a globular secondary phase.  Although the dendritic structure is present in Jurgen’s examples, one of ordinary skill in the art would reasonably expect to obtain globular secondary phase structures when sulfur is present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jürgen et al (DE102015204112A1), and evidenced by Schafer et al (“Micromechanical Modeling of Fatigue Crack Nucleation around Non-Metallic Inclusions in Martensitic High-Strength Steels”, Metals 2019, 9).
Regarding claim 1, Jürgen teaches biodegradable iron-based material with a composition according to the formula FeaMnbCcXd with X = one or more elements from the group boron (B), sulfur (S), cobalt (Co), tungsten (W), a = 100 - (b + c + d), b = 25–40, c = 0.1 to 1.5, d = 0.01 to 8 (a, b, c, d in proportions by weight) takes place in vivo as a biodegradable replacement material for implants [0035].  The examiner finds the Fe content is 50.5-74.89% based on the above formula.  With 25-40% of Mn and 0.01-8% of S, the above composition overlaps the claimed composition; and therefore prima facie evidence of obviousness exists (see MPEP 2144.05(I)).
Jürgen teaches that the alloy has a structure consisting of 90-100% by volume of austenitic phase and 0-10% by volume of boridic and / or carbidic and / or sulfidic and / or nitridic and / or oxidic and / or phosphatic phases [0032].  One of ordinary skill would expect the 90-100% of austenitic phase results in non-magnetic property as currently claimed.
As evidenced by Schafer, the term “sulfidic” refers to MnS [p.7 section 3.1.2].  Thus, one of ordinary skill would understand that Jurgen’s steel can contain 0-10% by volume of MnS.  Since the prior art teaches the same composition and structure despite any minor differences in processing conditions, the claimed FeS to MnS conversion is expected to be present in Jurgen’s alloy.
In addition, applicant discloses that “powder metallurgy manufacturing route can be used for Fe-Mn powder particles that may be consolidated into a simple shape, near-net shape, or net shape by metal injection molding (MIM), cold isostatic pressing, hot isostatic pressing, or other well-known powder consolidation techniques” [0059 spec.] and “The major advantage is that a powder metallurgy absorbable implant device contains a fine globular MnX secondary phase as a result of the small powder particle size and the powder processing steps” [0060 spec.].
Jürgen teaches that “the alloys according to the invention can be produced and processed both in the form of a cast material (untreated or with subsequent heat and reshaping treatment) and in powder form (for an additive manufacturing process or a sintering process).  With rapid cooling from the molten state, the alloys have very good strength, toughness and ductility as well as high corrosion or degradation rates in physiologically relevant media” [0034].  Thus, Jurgen uses the same powder metallurgy process as in the current invention.  Since Jürgen teaches same process and overlapping composition, the claimed MnS secondary phase is expected to be present (see MPEP 2112).
The examiner recognizes that the recited process of (a) melting, (b) homogenizing, and (c) cooling is a product-by-process limitation which, upon further consideration, merely imparts the MnX structure.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  Jurgen as applied above teaches a product having both the claimed composition and structure, and therefore need not teach the claimed product-by-process limitations.

Regarding claim 2, Jürgen’s alloy does not contain chromium as shown in the formula above.  Thus, the claimed substantially free of chromium is expected.

Regarding claim 3, Jürgen’s alloy does not contain nickel as shown in the formula above.  Thus, the claimed substantially free of nickel is expected.

Regarding claim 6, Jürgen teaches the alloy has homogeneous structure [0034].  The examiner submits that this suggests sulfur has to be dispersed homogenously in the alloy and form MnS secondary phase.

Regarding claim 7, Jürgen teaches Fe content is 50.5-74.89% as stated above, overlapping the claimed 60% iron.

Regarding claim 8, Jürgen teaches 25-40% of Mn as stated above, overlapping the claimed 30%.

Regarding claim 9, Jürgen teaches the alloy can be made by casting and additive manufacturing processes [0030].

Regarding claim 10, Jürgen teaches high corrosion rate of approx. 2 mg/cm2 after 14 days of aging at 37 ° C in an NaCl solution [0039].  Approx. 2 mg/cm2 in 14 days equals approx. 0.14 mg/cm2 per day.  Since 37 °C and NaCl solution is near human body temperature and neutral pH, it can be reasonably considered as physiological conditions.  “Approx.” has the same meaning as “about”.  Thus, approx. 0.14 mg/cm2 allows higher than 0.14 mg/cm2 and overlaps the claimed about 0.155 mg/cm2.

Regarding claim 34-35, Jürgen does not expressively teach the MnS secondary phase is in the form of globular inclusions.  However, since Jürgen teaches overlapping composition and same manufacturing method as stated above, the claimed globular inclusions is expected to be present in Jürgen’s alloy (see MPEP 2112).  In addition, applicant teaches that the globular structure is the MnX (X=S/Se) phase [0060 and Fig. 2 spec.]; and “a steel alloy of low silicon, low oxygen, and low aluminum can produce globular inclusions of approximately 1 micron to 20 microns in diameter [0071 spec.].  Jürgen’s alloy as applied above teaches MnS phase, and does not contain silicon, oxygen, or aluminum as shown in the formula above.  Thus, the claimed globular inclusions having a diameter of about 1 to 20 micron is further expected to be present absent concrete evidence to the contrary.

Regarding claim 36, Jurgen teaches the composition comprises 0.1-1.5% of carbon [0019].  The examiner submits that Jurgen’s lower limit of 0.1% is sufficiently close to the claimed 0.08% that prima facie one skilled in the art would expect compositions based on these amounts to have the same properties.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762